Citation Nr: 9914117	
Decision Date: 05/22/99    Archive Date: 06/07/99

DOCKET NO.  97-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to February 
1987.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1996 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs wherein service connection was denied for 
sinusitis.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran was diagnosed with sinusitis during service.

3.  The veteran is currently diagnosed with sinusitis.

4.  There is a chronicity of symptomatology linking the 
disability shown in service to the current disability shown.


CONCLUSION OF LAW

The evidence is in equipoise, and thus giving the benefit of 
the doubt to the veteran, sinusitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist the veteran, as prescribed by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

The veteran contends that sinusitis was incurred in or 
aggravated by service.  After a review of the record, the 
Board finds that the evidence supporting the veteran's 
contentions and the evidence not supporting the veteran's 
contentions are in equipoise, and thus giving the veteran the 
benefit of the doubt, his claim is granted.

During service, the veteran was treated on numerous occasions 
for nasal congestion, sinus headaches and other respiratory 
conditions even though his service medical records only 
mention sinusitis in May 1978, October 1979, and February 
1985. The Board notes that, while x-rays taken in January 
1986 indicated normal sinuses, he experienced sinus headaches 
for several days with blurred vision.  Additionally, the 
record shows a chronicity of sinus problems during service; 
although some of these treatments were attributed to 
conditions such as respiratory disease or viral infections.  
On his medical examination in connection with his separation 
from service, he noted a history of sinusitis.  

The veteran's sinus problems continued after separation from 
service.  He sought treatment for these problems in September 
1988, February 1992, May 1995, and in March 1996.  In April 
1996, x-rays taken during a sinusitis attack showed a 
positive diagnosis of sinusitis.  

As stated above, the Board finds the evidence is in 
equipoise.  While x-rays taken later in service show normal 
sinuses, the evidence as a whole shows that he has chronic 
sinusitis which began during service. Accordingly, the Board 
finds that, giving the veteran the benefit of the doubt, 
sinusitis was incurred in service, and service connection 
therefor is granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


ORDER

The veteran's claim for service connection for sinusitis is 
granted.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

